DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 and 14-22 remain pending in the application.  
Election/Restrictions
Applicant’s election of Species I in the reply filed on 3/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:
line 10: “the poles” is unclear which pole this is referring to and should be changed to --the at least one of the poles-- for clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 16:  This claim recites “the pole” in line 1.  Examiner notes that a plurality of poles has been set forth in claim 1 and is therefore unclear and indefinite as to which pole this limitation is referring to. 
Re Clm 17:  This claim recites “the pole” in line 2.  Examiner notes that a plurality of poles has been set forth in claim 1 and is therefore unclear and indefinite as to which pole this limitation is referring to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 3057601).
	Re Clm 1:  Simpson discloses a building block to be aligned with other building blocks to build a modular barrier to stop objects that are moving on a ground, wherein the building block comprises: a connecting bracket (10) having at least two receiving pockets (bottom, where pole 8 is inserted; and top, where pole 18 is inserted) wherein at least one of said at least two receiving pockets is laterally directed (bottom) and at least one of said at least two receiving pockets is directed in a predetermined angle relative to the at least one of the receiving pockets that is laterally directed (top); and a plurality of poles (8, 18), wherein at least one of the poles is configured to be received within the at least one of the receiving pockets that is laterally directed so that the poles are substantially parallel to the ground and wherein at least one of the poles is configured to be received within one of the at least two receiving pockets that are directed in the predetermined angle so as to allow the modular barrier to stop the objects (see figs).
	Re Clm 2:  Simpson discloses a plurality of connecting elements (36) capable of connecting two adjacent building blocks.
	Re Clm 4:  Simpson discloses wherein the poles or the connecting bracket are provided with flanges (16) configured to be connected to the connecting elements.
	Re Clm 10:  Simpson discloses wherein the predetermined angle is more than 60° (See figs).
Re Clm 15:  Simpson discloses wherein the connecting bracket is provided with at least one pointing element (any pointing element; e.g. flange 16, flanges 14, any corner of 10) that provides a thrust point. 
Re Clm 18:  Simpson discloses wherein the connecting elements are bars that are positioned substantially perpendicular to the poles (see figs).
Re Clm 19:  Simpson discloses a modular barrier comprising at least two building blocks of claim 1, wherein adjacent building blocks are connected to each other (via connecting elements 36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 3057601).
	Re Clm 12:  Simpson discloses wherein the poles and receiving pockets are rectangular, but fails to explicitly disclose those features having a rhombus profile.  Examiner notes that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Examiner notes that providing the rectangular shapes of the posts and receiving pockets to have equal lengths and widths (square, i.e. rhombus) would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention for the purpose of distributing any applied forces equally to all sides.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 3057601) in view of More et al. (US 2012/0177439).
Re Clm 3:  Simpson fails to disclose wherein at least one of the plurality of connecting elements is provided to each pole or to the connecting bracket.  More et al. teach connecting elements (5) that are provided to each pole for the purpose of providing extra lateral support between the building blocks.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided connecting elements to each pole, as taught by More, et al., for the purpose of providing extra lateral support between the building blocks.  
Re Clm 16:  Simpson fails to disclose wherein the pole is provided with spikes at a free end that is not to be received within the receiving pocket.  More et al. teach the use of spikes (4, pointed end of pole 5, spiked corner of flange 6), for the purpose of engaging with oncoming vehicles (paragraph 0015).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided spikes at a free end of a pole, as taught by More, et al., for the purpose of engaging with oncoming vehicles.  
Claims 11 and 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 3057601) in view of More et al. (US 2012/0177439).
Re Clm 11:  Simpson fails to disclose wherein the predetermined angle is 110°+10°.  Klein teaches (top of page 12) wherein the predetermined angle can be between 90 and 120 degrees for the purpose of having the barrier still operate if struck by a short car.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the predetermined angle to be 110+/-10 degrees, as taught by Klein, for the purpose of having the barrier still operate if struck by a short car.
	Re Clm 17:  Simpson fails to disclose wherein a wheel is connected to the pole wherein the wheel has two states, a collapse state when weight is implemented onto the pole, and an active state when the modular barrier is to be moved.  Klein teaches (fig 5) a wheel (78) is connected to the pole (via bar 66)  wherein the wheel has two states, a collapse state when weight is implemented onto the pole, and an active state when the modular barrier is to be moved (see pages 10-11).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a wheel having two states as claimed above, as taught by Klein, for the purpose of providing easier moving of the barrier.   
	Re Clms 20-21:  Simpson fails to disclose the features of claims 20-22.  Klein teaches (fig 5) a jack (members 66, 68, 70, 72, 74, 78, 80, 82, etc.) provided with wheels (78) wherein the jack has two states, a first state in which the modular barrier is uploaded onto the wheels of the jack and a second state in which the wheels of the jack are neutralized (actuated via handle 76, see disclosure in pages 10-11), wherein the transition between the first state and the second state is controlled by a lever (76).
Allowable Subject Matter
Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose wherein the rhombus profile of the receiving pocket that is laterally directed is oriented so that the pole received within the pocket has its corner side directed upwardly (clm 14); and wherein the jack passes through corresponding holes in the connecting brackets that are aligned and the wheels of the jack are provided between adjacent connecting brackets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678